PER CURIAM.
This is an action by a taxpayer to enjoin payment of a city warrant issued in payment of the monthly salary of one B. H. Miller as ‘ ‘ executive officer' ’ of said city of Ukiah. The office in question was created by an ordinance of’the board of trustees of the city. Plaintiff claims that the board had no power to pass the ordinance creating *363the office, and hence that it is void. The court below held the ordinance valid, and gave judgment for the defendant. In the case of De Merritt v. Welden, 154 Cal. 545, 16 Ann. Cas. 955, 98 Pac. 537, 671, this court, in bank, considered this question, and declared the ordinance valid.
Upon the authority of that case, the judgment is affirmed.